Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Gupta discloses a pipeline analog-to-digital converter  that comprises a multiplying digital-to-analog converter which comprises a capacitor, a control circuit that comprises a first switch, coupled between a first end of the capacitor and a first reference voltage, a second switch, coupled between the first end of the capacitor and a second reference voltage, a third switch; a fourth switch, a fifth switch, a sixth switch, however, Gupta fails to teach  a first buffer circuit having a first input terminal and a first output terminal, the first output terminal is coupled to the first switch and the first input terminal is coupled to a third reference voltage through the third switch or receives a control signal through the fifth switch and a second buffer circuit having a second input terminal and a second output terminal, the second output terminal is coupled to the second switch and the second input terminal is coupled to a fourth reference voltage through the fourth switch or receives the control signal through the sixth switch, the first reference voltage is different from the second reference voltage and the first switch and the second switch are not turned on simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845